O’Gorman, J.
The judgment in this case which was taken on defendant’s default and rendered upon a verified complaint, is assailed by the defendant upon the ground that the verification of the complaint was made by the plaintiff’s attorney, defendant’s contention being that a pleading of a domestic corporation must be verified by an officer, and that subdivision 3 of section 525 of the Code of Civil Procedure has no application to pleadings interposed on behalf of a domestic corporation. We cannot yield our assent to this contention. A reading of the entire section of the Code in question seems to warrant the conclusion that subdivision 3 applies to all parties, whether domestic corporations or not, and where, as in the ease before us, it appears by the attorney’s verification that all the officers are absent from the county where the attorney resides, the verification should be held to be a proper one. High Rock Knitting Co. v. Bronner, 18 Misc. Rep. 627; affirmed, 29 App. Div. 627; Syracuse Moulding Co. v. Squires, 13 N. Y. Supp. 547. In the cases cited by the appellant, the precise point under consideration was not involved. Defendant’s claim, therefore, that the court was without juris*276diction to render judgment on the verified complaint, is not well taken, and as the other points raised are without merit, the judgment appealed from should be affirmed, with costs.
Beekmae, P. J., and Giegerigh, J., concur.
Judgment affirmed, with costs.